Order, Supreme Court, Bronx County (Geoffrey D. Wright, J.), entered on or about June 4, 2010, which granted defendant’s motion for summary judgment, unanimously reversed, on the law, without costs, and the motion denied. Appeal from order, same court and Justice, entered September 7, 2010, which, upon reargument, adhered to its original determination, unanimously dismissed, without costs, as academic.
Plaintiff alleges she was injured when an exterior stair at the subject premises broke as she stepped onto it. The record shows that the superintendent of the building, who happened to be *584plaintiffs son, had repaired the stair a few months prior to her fall.
Since defendant, plaintiffs son’s employer, failed to satisfy its initial burden to establish, as a matter of law, that it did not cause or create the alleged defect, the motion court should have denied defendant’s motion for summary judgment (see Zisa v City of New York, 39 AD3d 313 [2007]; Cuevas v City of New York, 32 AD3d 372, 373 [2006]; see also Serano v New York City Hous. Auth., 66 AD3d 867 [2009]). Concur—Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Richter, JJ.